                                   Entered
       Case 3:20-cv-09336-WHA Document     on Docket
                                       15 Filed 08/02/21 Page 1 of 2
                                          August 03, 2021
                                          EDWARD J. EMMONS, CLERK
                                          U.S. BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF CALIFORNIA




Case: 20-30242   Doc# 602   Filed: 07/30/21   Entered: 08/03/21 10:53:05    Page 1 of 2
       Case 3:20-cv-09336-WHA Document 15 Filed 08/02/21 Page 2 of 2




Case: 20-30242   Doc# 602   Filed: 07/30/21   Entered: 08/03/21 10:53:05   Page 2 of 2
